 



Exhibit 10.1
FIFTH AMENDMENT TO RESTATED CREDIT AGREEMENT
     THIS FIFTH AMENDMENT TO RESTATED CREDIT AGREEMENT (this “Amendment”) dated
as of the 16th day of November, 2007, by and among PLAINS MARKETING, L.P.
(“Borrower”), PLAINS ALL AMERICAN PIPELINE, L.P. (“PAA”), BANK OF AMERICA, N.A.,
as Administrative Agent, BNP Paribas, as Syndication Agent, Fortis Capital
Corp., as Documentation Agent, and the Lenders party hereto.
W I T N E S S E T H:
     WHEREAS, Borrower, Administrative Agent and Lenders named therein entered
into that certain Restated Credit Agreement dated as of November 19, 2004, as
amended by First Amendment to Restated Credit Agreement dated as of April 20,
2005, Second Amendment to Restated Credit Agreement dated as of May 20, 2005,
Third Amendment to Restated Credit Agreement dated as of November 4, 2005, and
Fourth Amendment to Restated Credit Agreement dated as of November 16, 2006, and
supplemented by that certain Joinder and Supplement dated June 20, 2007 (as
heretofore amended and supplemented, the “Original Agreement”) for the purposes
and consideration therein expressed; and
     WHEREAS, Borrower, PAA, Administrative Agent and Lenders desire to amend
the Original Agreement for the purposes described herein;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein and in the Original Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I. — Definitions and References
     § 1.1. Terms Defined in the Original Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Agreement shall have the same meanings whenever used in
this Amendment.
     § 1.2. Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this § 1.2.
          “Amendment” means this Fifth Amendment to Credit Agreement.
          “Credit Agreement” means the Original Agreement as amended hereby.
ARTICLE II. — Amendments
     § 2.1. Definitions. The definition of “Loan Documents” set forth in
Section 1.1 of the Original Agreement is hereby amended in its entirety to read
as follows:
     “Loan Documents” means this Agreement, the Notes, the Letters of Credit,
the LC Applications, the written Borrowing Notices, the PAA Guaranty and all
other agreements, certificates, documents, instruments and writings at any time
delivered in connection herewith or therewith (exclusive of term sheets and
commitment letters).

1



--------------------------------------------------------------------------------



 



     The reference to “$1,200,000,000” set forth in the definition of “Maximum
Facility Amount” set forth in Section 1.1 of the Original Agreement, is hereby
amended to refer instead to “$1,400,000,000”.
     Section 1.1 of the Original Agreement is hereby amended by adding a new
definition “PAA Guaranty” in appropriate alphabetical order, to read as follows:
     “ PAA Guaranty” means that certain Guaranty Agreement dated November 16,
2007 by PAA in favor of Administrative Agent for the benefit of Lenders.
     The definition of “Petroleum Products” set forth in Section 1.1 of the
Original Agreement is hereby amended in its entirety to read as follows:
     “Petroleum Products” means crude oil, condensate, natural gas, natural gas
liquids (NGL’s), liquefied petroleum gases (LPG’s), refined petroleum products
or any blend thereof.
     The definition of “Plains Terminal” set forth in Section 1.1 of the
Original Agreement is hereby amended in its entirety to read as follows:
     “Plains Terminal” means any storage terminal, tankage or facility owned by
(i) Borrower or PAA, or (ii) by any Affiliate of Borrower or PAA that has
executed and delivered a bailee letter in form and substance reasonably
acceptable to Administrative Agent with respect to any Collateral stored at such
terminal, tankage or facility.
     The definition of “Request Period Termination Date” set forth in
Section 1.1 of the Original Agreement is hereby amended in its entirety,
effective as of November 15, 2007, to read as follows
     “Request Period Termination Date” means November 14, 2008, as such date may
be extended pursuant to Section 2.9.
     § 2.2. Representations and Warranties. Article V of the Original Agreement
is hereby amended as follows:
     The reference to “Borrower is duly organized” in the first sentence of
Section 5.2 is amended to refer instead to “Each of Borrower and PAA is duly
organized”
     The reference to “Borrower has duly taken all action” in the first sentence
of Section 5.3 is amended to refer instead to “Each of Borrower and PAA has duly
taken all action”, and the reference to “Loan Documents” therein is amended to
refer instead to “Loan Documents to which it is a party”.
     The reference to “execution and delivery by Borrower of the Loan Documents”
in the first sentence of Section 5.4 is amended to refer instead to “execution
and delivery by each of Borrower and PAA of the Loan Documents to which it is a
party”. The reference to “required on the part of Borrower” in the second
sentence of Section 5.4 is amended to refer instead to “required on the part of
Borrower or PAA”, the reference to “delivery or performance of any Loan

2



--------------------------------------------------------------------------------



 



Document” therein is amended to refer instead to “delivery or performance of any
Loan Document to which it is a party”, and the reference to “Loan Documents”
therein is amended to refer instead to “Loan Documents to which it is a party”.
     The reference to “obligations of Borrower” set forth in Section 5.5 is
amended to refer instead to “obligations of Borrower and PAA, to the extent a
party thereto”.
     The reference to “Borrower is not subject to” in the first sentence of
Section 5.14 is amended to refer instead to “Neither Borrower nor PAA is subject
to”, and the reference to “incurring by Borrower” therein is amended to refer
instead to “incurring by Borrower or PAA”. The phrase “the Public Utility
Holding Company Act of 1935,” is deleted from the first sentence of
Section 5.14. The reference to “Borrower is not subject to” in the second
sentence of Section 5.14 is amended to refer instead to “Neither Borrower nor
PAA is subject to”
     The reference to “Neither Borrower, nor any Person” in the first sentence
of Section 5.15 is amended to refer instead to “Neither Borrower nor PAA, nor
any Person”, and the second reference to “Borrower” therein is amended to refer
instead to “Borrower or PAA”.
     The reference to “execution of the Loan Documents by Borrower” in the first
sentence of Section 5.16 is amended to refer instead to “execution of Loan
Documents by Borrower or PAA”, the reference to “Borrower will be solvent” in
clause (i) thereof is amended to refer to “each of Borrower and PAA will be
solvent”, the reference to “Borrower’s absolute and contingent liabilities”
therein is amended to refer instead to “each of Borrower’s and PAA’s absolute
and contingent liabilities”, the reference to “Borrower’s assets” therein is
amended to refer instead to “Borrower’s or PAA’s assets, respectively”, and the
reference to “Borrower’s capital” in clause (ii) thereof is amended to refer
instead to “each of Borrower’s and PAA’s capital”. The reference to “Borrower
has not incurred” in the second sentence of Section 5.16 is amended to refer
instead to “Neither Borrower nor PAA has incurred”, and the reference to “nor
does Borrower intend” therein is amended to refer instead to “and neither
Borrower nor PAA intends”.
     § 2.3. Affirmative Covenants. Article VI of the Original Agreement is
hereby amended as follows:
     The reference to “Borrower” in Section 6.1 is amended to refer instead to
“Each of Borrower and PAA”.
     Clause (ii) of Section 6.2(a) is hereby amended by adding the following at
the beginning thereof: “upon and following the termination or release of the PAA
Guaranty,”.
     Clause (ii) of Section 6.2(b) is hereby amended by adding the following at
the beginning thereof: “upon and following the termination or release of the PAA
Guaranty,”.
     The reference to “Borrower will furnish” in the first sentence of the first
paragraph of Section 6.3 is amended to refer instead to “each of Borrower and
PAA will furnish”. The reference to “Borrower shall permit” in the second
sentence of the first

3



--------------------------------------------------------------------------------



 



paragraph of Section 6.3 is amended to refer instead to “each of Borrower and
PAA shall permit”, and the reference to “reasonable prior notice to Borrower”
therein is amended to refer instead to “reasonable prior notice to Borrower or
PAA, as the case may be”. The reference to “officer, employee or representative
of Borrower” in the third sentence of the first paragraph of Section 6.3 is
amended to refer instead to “officer, employee or representative of Borrower or
PAA”, the reference to “which Borrower determines” therein is amended to refer
instead to “which Borrower or PAA determines”, and the reference to “between
Borrower and Persons other than Borrower or an Affiliate of Borrower” therein is
amended to refer instead to “between Borrower or PAA and Persons other than
Borrower, PAA or an Affiliate of Borrower or PAA”.
     The reference to “Borrower hereby acknowledges” in the first sentence of
the second paragraph of Section 6.3 is amended to refer instead to “Each of
Borrower and PAA acknowledges”, the reference to “by or on behalf of Borrower”
in clause (a) thereof is amended to refer instead to “by or on behalf of
Borrower or PAA”, and the reference to “with respect to Borrower or its
securities” in clause (b) thereof is amended to refer instead to “with respect
to Borrower, PAA or their respective securities”. The reference to “If Borrower”
in the second sentence of the second paragraph of Section 6.3 is amended to
refer instead to “If Borrower or PAA”, the reference to “Borrower shall be
deemed” in clause (x) thereof is amended to refer instead to “each of Borrower
and PAA shall be deemed”, and the reference to “with respect to Borrower or its
securities” therein is amended to refer instead to “with respect to Borrower,
PAA or their respective securities”
     Section 6.5 is amended by adding a new sentence immediately following the
first sentence thereof, to read as follows: “PAA will maintain and preserve its
existence, except in each case (a) where the failure so to maintain or preserve
would not be reasonably expected to cause a Material Adverse Change (as defined
in the PAA Credit Agreement) or (b) as a result of statutory conversion.”
     § 2.4. Events of Default and Remedies. Article VIII of the Original
Agreement is hereby amended as follows:
     The reference to “Borrower fails to pay any Obligation” in Section 8.1(b)
is amended to refer instead to “Either Borrower or PAA fails to pay any
Obligation”.
     The reference to “Borrower fails” in Section 8.1(d) is amended to refer
instead to “Either Borrower or PAA fails”.
     The reference to “by or on behalf of Borrower in connection with any Loan
Document” in Section 8.1(e) is amended to refer instead to “by or on behalf of
Borrower or PAA in connection with any Loan Document to which it is a party”.
     § 2.5. Miscellaneous. Article X of the Original Agreement is hereby amended
as follows:
     The reference to “any departure by Borrower therefrom” in the third
sentence of Section 10.1(a) is amended to refer to “any departure by Borrower or
PAA therefrom”, and the reference to “Majority Lenders and Borrower” therein is
amended to refer instead

4



--------------------------------------------------------------------------------



 



to “Majority Lenders, Borrower and PAA”. Clause (vii)(A) of Section 10.1(a) is
amended in its entirety to read as follows: “(A) Borrower from its obligation to
pay such Lender’s Note or PAA from its obligations under the PAA Guaranty”.
     The reference to “Borrower hereby represents” in Section 10.1(b) is amended
to refer instead to “Each of Borrower and PAA hereby represents”, the reference
to “fiduciary obligation toward Borrower” is amended to refer instead to
“fiduciary obligation toward Borrower or PAA”, the reference to “Borrower, on
one hand” is amended to refer instead to “Borrower and PAA, on one hand”, and
the reference to “between Borrower and any Lender Party” is amended to refer
instead to “between Borrower or PAA and any Lender Party”.
     The reference to “Borrower’s various representations” in the first sentence
of Section 10.2 is amended to refer instead to “Each of Borrower’s and PAA’s
various representations”.
     The reference to “if to Borrower, Administrative Agent or LC Issuer” in
clause (i) of Section 10.3(a) is amended to refer instead to “if to Borrower,
PAA, Administrative Agent or LC Issuer”. The reference to “Administrative Agent
or Borrower may” in the second sentence of Section 10.3(b) is amended to refer
instead to “Administrative Agent, Borrower or PAA may”. The reference to
“Borrower, Administrative Agent and LC Issuer” in the first sentence of
Section 10.03(c) is amended to refer instead to “Borrower, PAA, Administrative
Agent and LC Issuer”.
     The reference to “brought by Borrower” in the second sentence of the first
paragraph of Section 10.4(b) is amended to refer instead to “brought by Borrower
and/or PAA”. The reference to “Borrower or its Affiliates” at the end of the
first sentence of the second paragraph of Section 10.4(b) is amended to refer
instead to “Borrower, PAA or their Affiliates”, and the parenthetical
“(including Borrower or any of its Affiliates)” in the second sentence thereof
is amended in its entirety to read as follows: “(including Borrower, PAA or any
of their Affiliates)”.
     The reference to “Borrower may not assign”: in the first sentence to
Section 10.5(a) is amended to refer instead to “neither Borrower nor PAA may
assign”.
     In the second sentence of Section 10.7, (i) the reference to “Borrower
hereby agrees that any legal action or proceeding against Borrower” is amended
to refer instead to “Each of Borrower and PAA hereby agrees that any legal
action or proceeding against Borrower and/or PAA”, and (ii) the reference to
“Borrower accepts and consents” therein is amended to refer instead to “each of
Borrower and PAA accepts and consents”. The reference to “Borrower agrees” in
the third sentence of Section 10.7 is amended to refer instead to “Each of
Borrower and PAA agrees”. The fourth sentence of Section 10.7 is amended in its
entirety to read as follows: “In furtherance of the foregoing, each of Borrower
and PAA hereby irrevocably designates and appoints Corporation Service Company,
80 State Street, Albany, New York 12207, as agent of each of Borrower and PAA to
receive service of all process brought against Borrower or PAA with respect to
any such proceeding in any such court in New York, such service being hereby
acknowledged by

5



--------------------------------------------------------------------------------



 



each of Borrower and PAA to be effective and binding service in every respect.”
The reference to “by registered mail to Borrower at its address set forth below,
but the failure of Borrower” in the fifth sentence of Section 10.7 is amended to
refer instead to “by registered mail to Borrower or PAA at its address set forth
below, but the failure of Borrower or PAA”. The reference to “Borrower shall
furnish” in the sixth sentence of Section 10.7 is amended to refer instead to
“Each of Borrower and PAA shall furnish”. The reference to “proceedings against
Borrower” in the seventh sentence of Section 10.7 is amended to refer instead to
“proceedings against Borrower or PAA”. The reference to “cease to act as
Borrower’s Agent, Borrower hereby irrevocably agrees” in the eighth sentence of
Section 10.7 is amended to refer instead to “cease to act as Borrower’s or PAA’s
Agent, each of Borrower and PAA hereby irrevocably agrees”.
     The reference to “Lender Parties, Borrower and any other parties” in the
first sentence of Section 10.8 is amended to refer instead to “Lender Parties,
Borrower, PAA and any other parties”. The reference to “Neither Borrower nor any
present or future guarantors” in the third sentence of Section 10.8 is amended
to refer instead to “Neither Borrower, PAA nor any present or future
guarantors”. The reference to “Lender Parties and Borrower” in the sixth
sentence of Section 10.8 is amended to refer instead to “Lender Parties,
Borrower and PAA”
     The parenthetical “(without notice to Borrower)” in Section 10.9 is amended
in its entirety to read as follows: “(without notice to Borrower or PAA)”, and
each reference to “of Borrower” in clauses (a), (b) and (c) of Section 10.9 is
amended to refer instead to “of Borrower or PAA”.
     The reference to “made by Borrower in any Loan Document” in the third
sentence of the first paragraph of Section 10.10 is amended to refer instead to
“made by Borrower or PAA in any Loan Document”. The reference to “payment by or
on behalf of Borrower” in the first sentence of the second paragraph of
Section 10.10 is amended to refer instead to “payment by or on behalf of
Borrower or PAA”.
     The references to “Borrower” in Section 10.14 are amended to refer instead
to “Borrower and Parent”.
     § 2.6. Schedules The reference to “BORROWER” set forth in Schedule 10.3 to
the Original Agreement is hereby amended to refer instead to “BORROWER AND PAA”.
     § 2.7. Confirmation of Prior Approved Financing Request Each Lender a party
hereto hereby confirms that it has previously approved the following Financing
Requests, which specify a funding date after the current Request Period
Termination Date of November 16, 2007, and acknowledges and agrees that such
approvals shall apply notwithstanding that the extension of the Request Period
Termination Date as provided in Section 2.1 hereof is not yet effective:

  1.   Financing Request-Initial dated September 28, 2007 with respect to a
Delivery Month of October, 2007 and an Initial Financing Request of $114,400,000
and related Financing Request-Final dated November 7, 2007 with Final Financing
Request of $123,300,000.

6



--------------------------------------------------------------------------------



 



  2.   Financing Request-Initial dated November 7, 2007 with respect to a
Delivery Month of November, 2007 and an Initial Financing Request of
$51,200,000.     3.   Special Financing Request 2007 #25.1 dated November 7,
2007 totaling $39,500,000.     4.   Special Financing Request 2007 #26.1 dated
November 7, 2007 totaling $6,300,000.     5.   Special Financing Request 2007
#27.1 dated November 7, 2007 totaling $38,100,000.

ARTICLE III. — Conditions of Effectiveness
     § 3.1. Effective Date. This Amendment shall become effective as of the date
first written above, when and only when
     (i) Administrative Agent shall have received, at Administrative Agent’s
office a counterpart of this Amendment executed and delivered by Borrower, PAA
and Lenders;
     (ii) Administrative Agent shall have additionally received all of the
following documents, each document (unless otherwise indicated) being dated the
date of receipt thereof by Administrative Agent, duly authorized, executed and
delivered, and in form and substance satisfactory to Administrative Agent:
     PAA Guaranty. The PAA Guaranty.
Borrower Omnibus Certificate. An “Omnibus Certificate” of the secretary or
assistant secretary and any vice president of Plains Marketing GP Inc., which
shall contain the names and signatures of the officers of such company
authorized to execute Loan Documents on behalf of Borrower and which shall
certify to the truth, correctness and completeness of the following exhibits
attached thereto: (1) a copy of resolutions duly adopted by the Board of
Directors of such company and in full force and effect at the time this
Agreement is entered into, authorizing the execution of this Agreement and the
other Loan Documents delivered or to be delivered by Borrower in connection
herewith and the consummation of the transactions contemplated herein and
therein, (2) a copy of the charter documents of Borrower and all amendments
thereto, certified by the appropriate official of its jurisdiction of
organization, and (3) a copy of the agreement of limited partnership of
Borrower.
PAA Omnibus Certificate. An “Omnibus Certificate” of the secretary or assistant
secretary and any vice president of Plains All American GP LLC, the general
partner of PAA, which shall contain the names and signatures of the officers of
such general partner authorized to execute Loan Documents on behalf of PAA and
which shall certify to the truth, correctness and completeness of the following
exhibits attached thereto: (1) a copy of resolutions duly adopted by the board
of directors of such general partner and in full force and effect at the time
this Amendment is entered into, authorizing the execution of this Amendment and
the other Loan Documents delivered or to be delivered by PAA in connection
herewith and the consummation of the transactions contemplated herein and
therein, (2) a copy of the charter documents of PAA and all amendments thereto,

7



--------------------------------------------------------------------------------



 



certified by the appropriate official of its jurisdiction of organization, and
(3) a copy of the agreement of limited partnership of PAA.
Closing Certificate. A certificate of a Responsible Officer of Plains Marketing
GP Inc., regarding satisfaction of the conditions set forth in Section 4.2 of
the Credit Agreement.
Certificates of Existence and Good Standing. Certificates of the due formation,
valid existence and good standing of each of Borrower and PAA in Delaware,
issued by the Delaware Secretary of State.
Legal Opinions. Favorable opinions of Tim Moore, Esq., General Counsel for
Borrower and PAA, and Fulbright & Jaworski L.L.P., special Texas and New York
counsel to Borrower and PAA, with respect to this Amendment and the PAA
Guaranty.
Supporting Documents. Such supporting documents as Administrative Agent may
reasonably request.
     (iii) No Material Adverse Change shall have occurred since December 31,
2006.
     (iv) Payment of all facility, agency and other fees required to be paid to
Administrative Agent or any Lender pursuant to any Loan Documents.
ARTICLE IV. — Representations and Warranties
     § 4.1. Representations and Warranties of Borrower and PAA. In order to
induce Administrative Agent and Lenders to enter into this Amendment, each of
Borrower and PAA severally represents and warrants, solely as to itself, to
Administrative Agent and each Lender that:
     (a) The representations and warranties contained in Article V of the
Original Agreement are true and correct at and as of the time of the
effectiveness hereof, except to the extent that such representation and warranty
was made as of a specific date or updated, modified or supplemented as of a
subsequent date with the consent of Majority Lenders, then in each case, such
other date.
     (b) Each of Borrower and PAA is duly authorized to execute and deliver this
Amendment, Borrower is and will continue to be duly authorized to borrow and
perform its obligations under the Credit Agreement, and PAA is and will continue
to be duly authorized to perform its obligations under the PAA Guaranty. Each of
Borrower and PAA has duly taken all action necessary to authorize the execution
and delivery of this Amendment and to authorize the performance of its
obligations hereunder.
     (c) The execution and delivery by each of Borrower and PAA of this
Amendment, the performance by it of its obligations hereunder, and the
consummation of the transactions contemplated hereby, do not and will not
(i) violate any provision of (1) Law applicable to it, (2) its organizational
documents, or (3) any judgment, order or

8



--------------------------------------------------------------------------------



 



material license or permit applicable to or binding upon it, (ii) result in the
acceleration of any Indebtedness owed by it, or (iii) result in or require the
creation of any consensual Lien upon any of its material assets or properties,
except as expressly contemplated in, or permitted by, the Loan Documents. Except
as expressly contemplated in, or permitted by, the Loan Documents, disclosed in
the Disclosure Schedule or disclosed pursuant to Section 6.4 of the Credit
Agreement, no permit, consent, approval, authorization or order of, and no
notice to or filing, registration or qualification with, any Governmental
Authority is required on the part of Borrower or PAA pursuant to the provisions
of any material Law applicable to it as a condition to its execution, delivery
or performance of this Amendment, or to consummate the transactions contemplated
hereby.
     (d) When duly executed and delivered, this Amendment and each of the Loan
Documents, as amended hereby, will be a legal and binding obligation of Borrower
and PAA to the extent a party thereto, enforceable in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency or similar
Laws of general application relating to the enforcement of creditors’ rights and
general principles of equity.
ARTICLE V. — Miscellaneous
     § 5.1. Ratification of Agreements. The Original Agreement, as hereby
amended, is hereby ratified and confirmed in all respects. The Loan Documents,
as they may be amended or affected by this Amendment, are hereby ratified and
confirmed in all respects by Borrower and PAA. Any reference to the Credit
Agreement in any Loan Document shall be deemed to refer to this Amendment also.
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
Administrative Agent or any Lender under the Credit Agreement or any other Loan
Document nor constitute a waiver of any provision of the Credit Agreement or any
other Loan Document.
     § 5.2. Ratification of Security Documents. Borrower, PAA, Administrative
Agent, and Lenders each acknowledge and agree that any and all indebtedness,
liabilities or obligations, arising under or in connection with the LC
Obligations or the Notes, are Obligations and are secured indebtedness under,
and are secured by, each and every Security Document, and upon the execution and
delivery of the PAA Guaranty, will be guaranteed by the PAA Guaranty. Borrower
hereby re-pledges, re-grants and re-assigns a security interest in and lien on
every asset of Borrower described as Collateral in any Security Document.
     § 5.3. Survival of Agreements. All representations, warranties, covenants
and agreements of Borrower and PAA shall survive the execution and delivery of
this Amendment and the performance hereof, including without limitation the
making or granting of each Loan, and shall further survive until all of the
Obligations under the Credit Agreement are paid in full. All statements and
agreements contained in any certificate or instrument delivered by Borrower or
PAA hereunder or under the Credit Agreement to Administrative Agent or any
Lender shall be deemed to constitute representations and warranties by, or
agreements and covenants of, Borrower and PAA under this Amendment and under the
Credit Agreement.
     § 5.4. Loan Documents. This Amendment is a Loan Document, and all
provisions in the Credit Agreement pertaining to Loan Documents apply hereto.

9



--------------------------------------------------------------------------------



 



     § 5.5. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA IN ALL RESPECTS, INCLUDING CONSTRUCTION, VALIDITY AND
PERFORMANCE.
     § 5.6. Counterparts. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. Delivery of an executed signature page by facsimile or other
electronic transmission shall be effective as delivery of a manual executed
counterpart.
[Remainder of Page Intentionally Left Blank]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

              BORROWER:   PLAINS MARKETING, L.P.    
 
           
 
  By:   Plains Marketing GP Inc., General Partner    
 
           
 
  By:   /s/ Al Swanson    
 
           
 
      Al Swanson    
 
      Senior Vice President-Finance and Treasurer    
 
            PAA:   PLAINS ALL AMERICAN PIPELINE, L.P.    
 
           
 
  By:   PLAINS AAP, L.P.,    
 
      its general partner    
 
           
 
  By:   PLAINS ALL AMERICAN GP LLC,    
 
      its general partner    
 
           
 
  By:   /s/ Al Swanson    
 
           
 
      Al Swanson    
 
      Senior Vice President-Finance and Treasurer    
 
            LENDER PARTIES:   BANK OF AMERICA, N.A.,         Administrative
Agent    
 
           
 
  By:    /s/ William Faidell, Jr.    
 
           
 
      Name: William Faidell, Jr.    
 
      Title:   Assistant Vice President    
 
                BANK OF AMERICA, N.A.,         a Lender and LC Issuer    
 
           
 
  By:    /s/ Christen A. Lacey    
 
           
 
      Name: Christen A. Lacey    
 
      Title:   Principal    

11



--------------------------------------------------------------------------------



 



                  BNP PARIBAS, Syndication Agent and a Lender    
 
           
 
  By:   /s/ Edward Chin     
 
           
 
      Name:  Edward Chin    
 
      Title:    Managing Director    
 
           
 
  By:   /s/ Sally Haswell     
 
           
 
      Name:  Sally Haswell    
 
      Title:    Managing Director    
 
                FORTIS CAPITAL CORP.,         Documentation Agent and a Lender  
 
 
           
 
  By:   /s/ Chad Clark     
 
           
 
      Name:  Chad Clark    
 
      Title:    Director    
 
           
 
  By:   /s/ Suzanne Durney     
 
           
 
      Name:  Suzanne Durney    
 
      Title:    Vice President    
 
                SOCIETE GENERALE, Lender    
 
           
 
  By:   /s/ Chung-Taek Oh     
 
           
 
      Name:  Chung-Taek Oh    
 
      Title:    Vice President    
 
           
 
  By:   /s/ Marilena Anastassiadou     
 
           
 
      Name:  Marilena Anastassiadou    
 
      Title:    Director    
 
                WACHOVIA BANK, NATIONAL         ASSOCIATION, Lender    
 
           
 
  By:   /s/ Shawn Young     
 
           
 
      Name:  Shawn Young    
 
      Title:    Vice President    
 
                BANK OF SCOTLAND, Lender    
 
           
 
  By:   /s/ Percy Ngai     
 
           
 
      Name:  Percy Ngai    
 
      Title:    Assistant Vice President    

12



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, N.A., Lender    
 
           
 
  By:   /s/ Terence D’Souza     
 
           
 
      Name:  Terence D’Souza    
 
      Title:    Vice President    
 
                JPMORGAN CHASE BANK, N.A., Lender    
 
           
 
  By:   /s/ Tara Narasiman     
 
           
 
      Name:  Tara Narasiman    
 
      Title:    Associate    
 
                COMMERZBANK AG, NEW YORK AND         GRAND CAYMAN BRANCHES,
Lender    
 
           
 
  By:   /s/ Andrew Campbell     
 
           
 
      Name:  Andrew Campbell    
 
      Title:    Senior Vice President    
 
           
 
  By:   /s/ Barbara F. Stacks     
 
           
 
      Name:  Barbara F. Stacks    
 
      Title:    Assistant Vice President    
 
                THE BANK OF NOVA SCOTIA, Lender    
 
           
 
  By:   /s/ J. Forward     
 
           
 
      Name:  J. Forward    
 
      Title:    Managing Director    
 
                SUNTRUST BANK, Lender    
 
           
 
  By:   /s/ Sean Roche     
 
           
 
      Name:  Sean Roche    
 
      Title:    Vice President    

13



--------------------------------------------------------------------------------



 



                  DNB NOR BANK ASA, Lender    
 
           
 
  By:   /s/ Thomas Tangen     
 
           
 
      Name:  Thomas Tangen    
 
      Title:    Vice President    
 
           
 
  By:   /s/ Nikolai A. Nachamkin     
 
           
 
      Name:  Nikolai A. Nachamkin    
 
      Title:    Senior Vice President    
 
                ING CAPITAL LLC, Lender    
 
           
 
  By:   /s/ Cheryl Labelle     
 
           
 
      Name:  Cheryl Labelle    
 
      Title:    Managing Director    
 
                MIZUHO CORPORATE BANK, LTD., Lender    
 
           
 
  By:   /s/ Raymond Ventura     
 
           
 
      Name:  Raymond Ventura    
 
      Title:    Deputy General Manager    

14